— Motion for a reargument denied, with ten dollars costs; motion for leave to appeal to the *942Court of Appeals denied. Memorandum: Under the pleadings and evidence in this case the only question of fact which should have been left to the jury was the amount of damages for the breach of the contract. This in our opinion would include the use and occupation of the premises for the period during which they were occupied by the defendant. The charge, although otherwise based on an erroneous theory, left this question to the jury and the jury have returned a verdict which embodies the amount of the damages. We think the errors in the charge are, therefore, immaterial and consequently deny the motion for reargument or leave to appeal. [See ante, p. 824.] Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.